DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/21.
Applicant’s election without traverse of species group I, drawn to claims 4, 5 and 13, in the reply filed on 12/21/21 is acknowledged. Claims 11 and 15 are thus withdrawn for being drawn to nonelected species group II. Claim 15 was not identified in the restriction, but the “curved surface” is clearly exclusive to species group II. 
Claim Objections
Claim 1 is objected to because of the following informalities:
In lines 9-11, “wherein a ring groove which is recessed to the radial outer side from the inner peripheral surface of the flange and extends in a circumferential direction based on the axis is formed in the flange” should read “wherein a ring groove, which is recessed to the radial outer side from the inner peripheral surface of the flange and extends in a circumferential direction based on the axis, is formed in the flange”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, 12-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 16, the claims recite “the cover section […] is formed of a material having a higher erosion resistance”. This limitation is misleading due to the fact that the entire inside member appears to be formed from the material, and not only the cover section. The material of the structure is not distinctly claimed. 
Regarding claim 4, the claim recites “which is at a position on the most axial upstream side in an inner peripheral surface of the enlarged diameter portion”, but it is unclear whether this refers to the “extension line” or the “virtual plane”. It appears the Applicant is attempting to describe the extension line TLE in Fig. 3, but the ambiguity in the limitation renders the claim indefinite. 
Regarding claim 5, the claim recites “when the radial positioning surface and the stopper surface are in contact with each other, the inclined surface includes the extension line of the tangent line”. However, the extension line is defined in claim 4 by the inclined surface. It appears that the guide plate is the permanent structure that defines the extension line to which the inclined surface is aligned. 
Regarding claim 12, the claim recites “the guide plate” in line 10, and there is insufficient antecedent basis for this limitation in the claim. The claim further recites “the fin is disposed to be closer to an upstream side than a center position” without enough context for what defines the “center position” (the only context given being that the center position is between an axial upstream side and axial downstream side). This renders the claim indefinite, because it is not possible to determine the comparative location for the fin. 
The remaining claims are rejected based on their dependence on a rejected claim.
Allowable Subject Matter
Claims 1 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7, 9-10, 13-14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
the instant invention is deemed to be an unobvious improvement over Ken (JP S59-071902) in view of Furuya (JP S60184904). Regarding claim 1, Ken in view of Furuya fail to teach the cover section covers at least parts of the inner peripheral surface of the flange and an inner peripheral surface of the guide plate. Regarding claim 12, Ken in view of Furuya fail to teach the cover section is formed so as to cover at least parts of the inner peripheral surface of the flange and an inner peripheral surface of the guide plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawano et al. (US2021/0285339) and Tsukuda et al. (US2013/0189077) teach steam turbine blade stages with flanges having inside members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383. The examiner can normally be reached M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CAMERON A CORDAY/             Examiner, Art Unit 3745                                                                                                                                                                                           

/Christopher Verdier/             Primary Examiner, Art Unit 3745